Breese, J. There can be no doubt in this case as to the law. It is well settled that when a person subscribes, with others, a sum of money to carry on some common project, lawful in itself, and supposed to be beneficial to the projectors, and money is advanced on the faith of the subscription, an action for money paid, laid out and expended, may be maintained to recover the amount of the subscription, or such portion of it as will be equal to the subscriber’s portion of the expense incurred. Holmes v. Dana, 12 Mass. 190; Farmington Academy v. Allen, 14 ib. 172; Bryant v. Goodenow, 5 Pickering, 228; Robertson v. March, 3 Scam. 198. Numerous other cases to the point might be cited. They all proceed upon the principle that a person making a promise upon the strength of which other persons advance money, or furnish labor or materials, is bound in good faith to fulfill the obligation, the party paying the money or furnishing the labor and materials having a right to rely on such subscription. The court trying this case should have received the evidence relating to the subscription, and also the defendant’s admissions, and should have given the instruction asked by the plaintiff. Because the evidence was rejected and the instruction refused, the judgment of the court below is reversed, and the cause remanded for further proceedings, in conformity to this opinion. Judgment reversed.